UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1718



HARRIETT MILLARD,

                                              Plaintiff - Appellant,

          versus


HOUSEHOLD FINANCE CORPORATION, A Household
International Company; MICHAEL J. JOHNSON,
individually and his official capacity as
Account    Executive   Household   Finance
Corporation,

                                            Defendants - Appellees,

          and


CAROL E. SMITH, individually, and in her
official capacity as Judge, Circuit Court for
Baltimore City,

                                                            Defendant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:07-
cv-00497-JFM)


Submitted:   December 20, 2007          Decided:     December 26, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Harriet Millard, Appellant Pro Se. John Ogelsby Long, III, FIEDLER
& LONG, PLLC, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Harriett   Millard   appeals   the   district   court’s   order

denying relief on her civil action.      We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court. Millard v. Household Finance

Corp., No. 1:07-cv-00497-JFM (D. Md. July 16, 2007).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                - 3 -